 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2061 
 
AN ACT 
To authorize the presentation of a United States flag on behalf of Federal civilian employees who die of injuries incurred in connection with their employment. 
 
 
1.Short titleThis Act may be cited as the Civilian Service Recognition Act of 2011.  
2.Presentation of United States flag on behalf of Federal civilian employees who die of injuries incurred in connection with their employment 
(a)Presentation authorizedUpon receipt of a request under subsection (b), the head of an executive agency may give a flag of the United States for an individual who— 
(1)was an employee of the agency; and 
(2)dies of injuries incurred in connection with such individual’s employment with the Federal Government, suffered as a result of a criminal act, an act of terrorism, a natural disaster, or other circumstance as determined by the President. 
(b)Request for flagThe head of an executive agency may furnish a flag for a deceased employee described in subsection (a) upon the request of— 
(1)the employee’s widow or widower, child, sibling, or parent; or 
(2)if no request is received from an individual described in paragraph (1), an individual other than the next of kin as determined by the Director of the Office of Personnel Management. 
(c)Classified informationThe head of an executive agency may disclose information necessary to show that a deceased individual is an employee described in subsection (a) to the extent that such information is not classified and to the extent that such disclosure does not endanger the national security of the United States. 
(d)Employee notification of flag benefitThe head of an executive agency shall provide appropriate notice to employees of the agency of the flag benefit provided for under this section. 
(e)RegulationsThe Director of the Office of Personnel Management, in coordination with the Secretary of Defense and the Secretary of Homeland Security, may prescribe regulations to implement this section. Any such regulations shall provide for the head of an executive agency to consider the conditions and circumstances surrounding the death of an employee and nature of the service of the employee. 
(f)DefinitionsIn this section: 
(1)EmployeeThe term employee has the meaning given that term in section 2105 of title 5, United States Code, and includes an officer or employee of the United States Postal Service or of the Postal Regulatory Commission. 
(2)Executive agencyThe term executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
